El Juez Presidente Señor Todd, Jr.,
emitió la opinión del tribunal.
 Ernesto Vázquez Nieves fué convicto de un delito de portar armas y sentenciado a cumplir tres meses de cárcel. No conforme con la sentencia apeló. Aun cuando en su alegato no hace un señalamiento específico de errores; según exige la Regla 11 de nuestro Reglamento, lo que sería suficiente para desestimar el recurso—Paoli v. Colorado, 31 D.P.R. 452; Pueblo v. Maldonado, 45 D.P.R. 915; Pueblo v. Colón, 68 D.P.R. 893—consideraremos la única cuestión de derecho que plantea, a saber: “Si el acusado, teniendo en su automóvil un revólver, que llevaba para reparar, debe permanecer inmóvil, ante un agresor que le ha hecho cuatro disparos y no hacer uso de ese revólver que tiene en su automóvil, por el mero hecho de haberse desviado de la trayectoria entre el sitio de donde sacó el revólver hasta su hogar o taller en Puerto Nuevo.”
Esta cuestión más bien tiende a justificar el uso que el acusado hizo del arma y no a demostrar que la portaba le-galmente.
La prueba de cargo demostró que el día 2 de agosto de 1950 y estando Virgilio Hernández frente a un garaje de su propiedad en Hato Rey hablando con el policía insular Osvaldo Vidal Rivera, llegó el acusado en un automóvil y se detuvo cerca de ellos; que Hernández se aproximó al automóvil del acusado y entonces surgió un tiroteo entre ambos; que el acusado se bajó del automóvil y continuaron disparándose, teniendo el acusado un revólver en su mano. Declaró el policía que el acusado es de oficio armero.
La prueba de defensa demostró que a Norman Iceman de la firma Hato Rey Electroplating Corporation, que se dedica al trabajo de niquelado de plata y cromio, le fué en-tregado el revólver que se presentó como prueba el día 20 de febrero de 1950 para ser niquelado; que él se lo dió al acu-sado, quien le hacía trabajos como armero, y éste encontró *826que tenía el cañón roto y el revólver no fué niquelado; que el acusado tenía su taller de reparación de armas y máquinas en Puerto Nuevo y el día de los hechos llevaba el revólver en un maletín para repararlo; que antes de ir a su casa en Puerto Nuevo fué al hospital de Río Piedras a montar unas coci-nas y luego subió a su automóvil a un muchacho para llevarlo a la casa de Virgilio Hernández a pedirle $2 prestados y al llegar allí Hernández le hizo varios disparos con un revólver y él tuvo que defenderse con el que llevaba en el maletín para repararlp. Admitió que el revólver le fué entregado el 20 de febrero de 1950 (los hechos ocurrieron el 2 de agosto de 1950) pero afirmó que no sacó dicho revólver del sitio donde trabajaba con la casa W. Sartén & Bundle Company pues el mismo pertenecía al Sr. Sartén hasta el día 2 de agosto de 1950.
No erró a nuestro juicio el tribunal inferior al declarar culpable al acusado. Independientemente del hecho de que el revólver le fué entregado el 20 de febrero de 1950 para ser arreglado y lo tuvo en su posesión hasta el día 2 de agosto del mismo año, en esta última fecha lo portó ilegalmente al llevarlo en su automóvil desde el sitio en que trabajaba en Hato Rey hasta el hospital dq Río Piedras y luego hasta frente al garaje de Hernández, aun cuando su intención ulterior fuera llevarlo hasta su casa para repararlo. Los casos de Pueblo v. Pérez, 40 D.P.R. 754 y Pueblo v. Mandés, 50 D.P.R. 157, en los cuales los acusados portaban revólveres descarga-dos desde la casa de un armero que los había reparado, son inaplicables a los hechos probados en el presente. Tampoco lo es el Harris v. State, 85 S.E. 813, aun asumiendo que es-tuviéramos dispuestos a aceptar la aplicación que de la doc-trina sobre portación incidental se hizo a los hechos dé dicho caso.

Debe confirmarse la sentencia.